               Case 1:19-cv-08324-DLC Document 1-14 Filed 09/06/19 Page 1 of 1


  From: Amro Ali amro.ali9@icloud.com
Subject: Fwd: Ophthalmology Residency/I am looking forward to come to shadow residents
   Date: July 18, 2018 at 11:15 AM
     To:




         Begin forwarded message:

         From: "Wandel, Tad" <Tad.Wandel@wmchealth.org>
         Subject: RE: Ophthalmology Residency/I am looking forward to come to shadow residents
         Date: April 17, 2017 at 10>11>21 AM EDT
         To: Amro Ali <amro.ali9@icloud.com>

         You will need to learn how to work in the clinic and handle admissions etc - any day should work   TW

         ________________________________
         From: Amro Ali [amro.ali9@icloud.com]
         Sent: Wednesday, April 12, 2017 11:39 AM
         To: Valetutti, Valerie; Wandel, Tad
         Cc: Amro Ali
         Subject: : Ophthalmology Residency/I am looking forward to come to shadow residents

         Dear Valerie,
         I hope this hail finds you great, I am looking forward to come to shadow residents once a week as I am planning to spent rest of the
         week at Metropolitan.
         I hope the ok with you and Dr. Wandel.
         let me know if you have any preference.
         Amro

         Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
         senders.
